        Case 1:21-cr-00021-SM Document 20 Filed 03/02/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


United States of America

              v.                              Case No. 21-cr-21-01-SM

Ryder Winegar




                                      ORDER

      The assented to motion to reschedule jury trial (document no.

19)   filed   by   the   Government   is   granted;   Final   Pretrial

Conference     is rescheduled to April 7, 2021 at 4:30 p.m.         Trial is

continued to the two-week period beginning April 20, 2021, 9:30 a.m.

      The court finds that the ends of justice served by granting a

continuance outweigh the best interest of the public and the defendant

in a speedy trial, 18 U.S.C. § 3161(h)(7)(B)(iv), for the reasons set

forth in the motion.



      SO ORDERED.
                                              By the Court,


                                              ____________________________
                                              Steven J. McAuliffe
                                              United States District Judge

Date: March 2, 2021

cc:    Charles Rombeau, AUSA
       Charles J. Kefe, Esq.
       U.S. Marshal
       U.S. Probation
